DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit configured to”; “a processing unit configured to”; “a transmitting unit configured to” in claim 1; “a symbol reconstruction module configured to”; “a resampling module configured to”; “a noise-spectrum shaping module configured to”; “a down-sampling module configured to” in claim 2; “an interpolation module configured to”; “a convolution module configured to” in claim 3; “the noise-spectrum shaping module” in claim 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 directs to a “computer readable storage medium” which, when BRI is applied, would include ineligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gravely et al. (US 2014/0198684) (hereafter Gravely).
Re claim 1, Gravely discloses:
“a receiving unit configured to receive a signal from a remote radio frequency unit (RRH), the RRH being independent from the signal processing apparatus” (Fig. 1, 2; para. 0008, 0036, 0037, 0040; wherein transceiver 110 teaches “receiving unit”);
“a processing unit configured to perform signal enhancement on the signal” (Fig. 1, 2; para. 0036, 0037, 0073, 0074; 
“a transmitting unit configured to transmit the enhanced signal to a baseband unit (BBU)” (Fig. 1, 2; para. 0036, 0037; wherein transceiver 110 also teaches “transmitting unit”.
Re claims 6, 11, see corresponding claim 1 above.
Re claim 12, see corresponding claim 1 and further para. 0038.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2, 3, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gravely in view of Staszewski et al. (US 2010/0091688) (hereafter Staszewski).
Re claim 2, Gravely suggests the teaching of:
“a symbol reconstruction module configured to convert a bit stream of the signal into a symbol stream” (para. 0037, 0047, 0069-0070);
“a resampling module configured to resample the symbol stream” (para. 0099, 0104);
“a noise-spectrum shaping module configured to noise-spectrum shape the resampled symbol stream” (para. 0071, 0077, 0099, 0103); 
“a down-sampling module configured to down-sample the noise-spectrum shaped symbol stream” (para. 0092).
That is, Gravely discloses processing of signal by the interceptor system 102 takes different forms in a number of exemplary figures, but Gravely does not explicitly discloses the above claimed subject matter in that exact order.  However, it would have been within the knowledge of a person of ordinary skill in the art at the time of the filing to have understood that such processing order could have been optionally interchanged as long as it is suitable for each particular application/environment and still without departing from the scope of Gravely.  The attention is now directed to Staszewski as an example.  Staszewski disclose a transceiver discloses “symbol reconcstruction module” (Fig. 7, element 160); “a resampling module” (Fig. 7, element 164; Fig. 11, elements 
Re claim 7, see corresponding claim 2.
Re claim 3, the combination of Gravely and Staszewski further implies “wherein the resampling module comprises:
 “an interpolation module configured to perform interpolation on the symbol stream; and” (Staszewski, para. 0065, 0069);
“a convolution module configured to perform convolution on the interpolated symbol stream” (Gravely, para. 0079 wherein the signals are combined).
Re claim 8, see corresponding claim 3.
Claims 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gravely and Staszewski as applied to claim 7 above, and further in view of  Varma et al. (US 7,064,790) (hereinafter Varma).
The combination of Gravely and Staszewski discloses almost all claimed subject matter in claim 9, as stated above, except for “wherein noise-spectrum shaping the resampled symbol stream comprises: performing noise-spectrum redistribution on the resampled symbol stream; and filtering the noise-spectrum redistributed symbol stream”.
In similar field of endeavor, Varma discloses filtering method where resampled frames are interleaved and then smoothed with a filter (col. 23, lines 29-44).
The above combination of Gravely and Staszewski does not limit to any particular filtering method, therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have alternatively utilize the filter method taught by Varma into the aforementioned combination and predictable result would have been expected.
Re claim 4, see corresponding claim 9 above.
Allowable Subject Matter
Claims 5, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barbieri et al. (US 2020/0366542)
Lange (US 2019/0341970)
Hanson (US 2018/0097659)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAC V HA/Primary Examiner, Art Unit 2633